Citation Nr: 0027914	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from July 1971 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that no new and material evidence had been submitted to 
reopen the veteran's service connection claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Service connection for an organic lumbar spine disorder 
was denied in a January 1992 Board decision; no appeal 
followed.

3.  Material submitted in support of the veteran's 
application to reopen a claim of service connection for a 
back disability since the 1992 Board decision consists of VA 
outpatient records extending from 1992 to 1993, a 1993 
private hospitalization report, 1993 chiropractor records, 
1993 to 1994 private medical records, and March 1994 hearing 
transcript.  Material submitted in support of the veteran's 
application to reopen a claim of service connection for a 
back disability since the 1992 Board is not cumulative or 
redundant and must be considered to fairly decide the merits 
of the claim.

4.  The claim for service connection for a back disability is 
not meritorious.



CONCLUSIONS OF LAW

1.  The January 1992 Board decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 5108; 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  Evidence received since the Board's January 1992 decision 
with respect to service connection for a back disability is 
new and material.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for an organic lumbar spine disability was 
denied by the Board in January 1992 for a lack of medical 
evidence of any lumbar spine disorder during service and for 
a lack of any competent evidence of a lumbosacral disorder 
separate and apart from the veteran's service-connected 
psychiatric disorder.  At that time, the Board considered the 
veteran's service medical records, which reflected symptoms 
of a viral syndrome in November 1972 with normal findings 
with respect to the back.  In April 1973, the record reflects 
complaints of back and neck pain.  In October 1973, the 
veteran was noted to have a flu syndrome and a recent viral 
infection.  The service medical records also disclose that 
the veteran was hospitalized from March to April 1974 with a 
diagnosis of hysterical neurosis, conversion type, in 
remission.  On the May 1974 report associated with the 
veteran's separation examination, the physician's section 
reflects a history of recurrent low back pain since November 
1972 related to a spinal tap for suspected viral meningitis 
in Vietnam.  Clinical evaluation of the spine and 
musculoskeletal system on separation examination were normal.  
The Board further recognized that on VA examination in August 
1974, the veteran reported constant severe back pain and 
related his symptoms to a bout of meningitis in service.  At 
that time, the examiner incorporated the veteran's reported 
history into the diagnosis of anxiety reaction with 
conversion symptomatology and a history of meningitis.  
Nonetheless, the service medical records do not include any 
notations or findings otherwise of meningitis in service.  
Also considered were findings from VA hospitalization in 
February 1976, which included an impression of a severe 
psychiatric disorder.  March 1976 chiropractor records 
include complaints of low back pain; tests at that time 
revealed nerve pressure in the lumbosacral nerves and 
paravertebral swelling.  The Board observed that although the 
veteran had been hospitalized primarily due to complaints 
surrounding his back, the record reflects diagnoses of 
psychosomatic personality with hysteric manifestations and no 
evidence of a back disorder per se.  

Also considered in the Board's 1992 decision were findings 
from VA examination conducted in April 1986 that included 
diagnoses of generalized anxiety disorder and a history of 
conversion disorder.  In a May 1990 opinion by a chiropractor 
based on the veteran's recited history, it is noted that the 
veteran had permanent disability of the spine, which was the 
result of spinal meningitis in service.  On VA examination in 
October 1990, examination and x-ray studies of the 
lumbosacral area were normal.  A notation followed to the 
effect that in spite of repeated tests and examinations, 
there was no evidence of organic musculoskeletal disease and 
that clinical findings related to the back all pointed to 
normal.  Further considered was the examiner's opinion that 
the findings of anxiety reaction with a large element of 
conversion features accounted for the complaints of low back 
pain and that there was no evidence of any dysfunction 
associated with the back.  

The Board also considered lay statements and July 1991 
hearing testimony.

Evidence received subsequent to the January 1992 Board 
decision include VA outpatient records extending from 1992 to 
1993 that reflect complaints of back pain and a notation of 
lumbar surgery.  A chiropractor's report dated in March 1993 
reveals a desiccated disc that according to the veteran was 
present 20 years prior.  The chiropractor noted that such 
problems evolve through a long-term process.  A private 
hospitalization report dated in November 1993 reveals a 
laminectomy with removal of disc L5-S1 and a diagnosis of 
herniated disc L5-S1.  A private orthopedic opinion rendered 
in March 1994 discloses a year's history of herniated disc 
and associated symptomatology.  

Also of record is the transcript from a May 1994 hearing.  
The veteran testified that prior to service, he had never 
experienced any back problems.  Transcript (T.) at 1.  He 
further testified that he contracted a viral disorder in 
December 1972 for which he was hospitalized for three weeks.  
(T.) at 2.  The veteran stated that he was told he had 
meningitis and that notice was sent to his parents.  (T.) at 
2.  When asked as to the correspondence with his family, the 
veteran stated that he did not have those records.  (T.) at 
3.  The veteran also testified that after release from the 
hospital, he experienced low back pain and severe migraine 
headaches.  (T.) at 4.  He was told that there was no remedy 
for his back problems.  (T.) at 4.  Since discharge, the 
veteran stated that private doctors have treated him.  (T.) 
at 5.  He said that although he complained of back pain, he 
was only given Tylenol.  (T.) at 5.  Ultimately, the veteran 
had back surgery in 1993.  (T.) at 5.  The veteran maintained 
that he was told he could not return to work due to his back 
problems, but that such statement was not in writing.  (T.) 
at 7.  The veteran attributed his back disability to the 
infection he had in service in spite of the fact that VA has 
associated the problem to his psychiatric disorder.  (T.) at 
8.  

II. Pertinent Law and Regulations 

Service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors, but 
basically means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded claim is a meritorious 
claim, one that is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  See 
Anderson, supra; see also Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Evidentiary assertions must be accepted as true for the 
purpose of determining whether the claim is well grounded 
except when such assertions are inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the statement.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The Board notes here that evidence that requires medical 
knowledge, such as in this case, must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to 
an inservice injury or treatment.  Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

The Board notes that a diagnosis based solely on the 
veteran's unsubstantiated history cannot form the basis of a 
valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

New and material evidence

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the veteran of evidence needed to 
complete the application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and has advised the 
veteran of the status of his claim in the statement of the 
case.  As modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), that duty arises where the veteran has reported the 
existence of evidence which could serve to re-open a claim.  

III. Analysis

This veteran contends that he has submitted new and material 
evidence in support of his service connection claim.  
Specifically, the veteran alleges that he has provided 
evidence that his current back problems are related to his 
period of service.  The Board notes that in its January 1992 
decision, it denied the veteran's service connection claim 
related to a back disorder, at least in part due to a lack of 
evidence of any current back disability separate and apart 
from his service-connected psychiatric disorder.  Because the 
evidence of record since that decision reflects treatment and 
medical opinions relevant to current back disability, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, on this basis, 
the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Having reopened the veteran's claim of entitlement to service 
connection for a back disorder, the Board must now consider 
whether the claim is well grounded, that is, whether it is 
plausible.  As noted above, case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A veteran must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Dixon v. Derwinski, 
3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 
at 609, 611.

Based on the evidence of record, the Board has determined 
that the veteran's claim is not well grounded.  Overall, the 
veteran has not presented competent evidence of a medical 
nexus between his current back disability and his period of 
service.  In this regard, the Board would point out that a 
lay person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion, which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 492.  Neither 
the veteran nor his representative has offered any competent 
medical evidence in support of the claim on appeal; neither 
the veteran's statements, nor the representative's arguments 
constitute competent medical evidence because there is no 
indication that they have the medical training, expertise, or 
diagnostic ability to competently link the veteran's medical 
treatment and subsequent symptomatology associated with his 
back to his period of service.  See Heuer v. Brown, 7 Vet. 
App. at 379, 384.

Moreover, evidence simply recorded by a medical examiner or 
clinical practitioner, unenhanced by additional medical 
comments or evidence otherwise, do not constitute competent 
medical evidence so as to satisfy the requirements under 
Grottveit.  See supra LeShore v. Brown, 8 Vet. App. at 406, 
409.  Thus, in this regard as well, the veteran has not 
presented a well-grounded claim.  
In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Since this claim is not 
well grounded, the VA does not have a statutory duty to 
assist the veteran any further in the development of the 
case.  38 U.S.C.A. § 5107(a).  However, if upon examination 
of the record, the Board determines that information exists 
that possibly could render the claim plausible, the VA may 
have a duty to inform the claimant of necessary evidence to 
complete the application.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In this case, the 
Board found no such information.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a back 
disability, the claim is reopened.

Service connection for a back disability is denied.  



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

